DETAILED ACTION
CLAIMS 1, 6-9, 11-12, AND 17-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 8, 12, and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”).
Yamashita  and Jobs were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 1,
 Yamashita teaches an electronic apparatus comprising:
a communication interface (Fig. 3, element 58 “Video Processing Part”; See also elements connecting into element 58 as well as [0051]) configured to be connected to a display device; (Fig. 3, element 14 “Liquid Crystal Display Device” and elements 17, 18, and 60 collectively )
a first power interface configured to be connected to a first external source device; ([0023] “The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.” Emphasis added. i.e. first device – STB – has a power source controlled by the power control apparatus)
a second power interface configured to be connected to a second external source device; ([0023] ‘The digital broadcast receiving apparatus 11 has a function as a power control apparatus and controls turning on/off of power sources of the STB 35 and the HD DVD player 36.’ Emphasis added. i.e. second device – HD DVD Player – has a power source controlled by the power control apparatus) and
a processor configured to: (Fig. 3, element 61; See also element 62 and [0055])
based on a control signal to turn off the display device being received from the display device, control the first power interface to stop supplying power to the first external source device and  control the second power interface to stop supplying the power to the second external source device, ([0093] – [0094] “The digital broadcast receiving apparatus 11 may also make a power source of the connected external apparatus be in an off-state when a power source of the digital broadcast receiving apparatus 11 is made to be in an off-state … When the CPU judges that the remote control operation of turning off the power source is performed, the CPU 61 makes a processing proceed to a block 2 to perform an operation as a standby control unit, and outputs a ‘Power Off’ command to every connected external apparatus, and terminates the processing.” Emphasis added.) 
receive an encoded content from the one of the first external source device and the second external source device through the communication interface, obtain a decoded content by decoding the encoded content,  control the communication interface to transmit the decoded content to the display device, (Yamashita  [0051] – [0052] “The digital video signal outputted from the graphics processing part 54 is supplied to the video processing part 58 … converts the inputted digital video signal into an analogue video signal in a format displayable in the liquid crystal display device 14, and thereafter, outputs the analog video signal to the liquid crystal display device 14 … The sound processing part 55 converts the inputted digital sound signal into an analogue sound signal in a format reproducible in the speaker 15, and thereafter, outputs the analogue sound signal to the speaker 15.” Emphasis added; i.e. content is converted from D to A – decoded giving the claim the BRI – and provided to either the speaker or the LCD;
See also [0047] “The signal processing part 47 selectively applies a predetermined digital signal processing to the digital video signal and sound signal supplied respectively from the PSK demodulator 46 and the OFDM demodulator 51, and outputs the signals to the graphics processing part 54 and the sound processing part 55.” Note also Fig. 3, elements 23, 70, 71, 51, 46, and 47) and 
based on a control signal for changing from the one of the first external source device and the second external source device to the other one of the first external source device and the second external source device to receive the content, supply the power to the other one of the first external source device and the second external source device and stop supplying the power to the one of the first external source device and the second external source device. ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.)
Yamashita does not teach based on a control signal to turn on the display device being received from the display device, control the first power interface or the second power interface to supply the power to one of the first external source device and the second external source device based on information on a source device that provides a content before receiving the control signal to turn off the display device, 
Yamashita goes on to teach maintaining a power state of an external device based on a device status. ([0089] – [0091]) 
Jobs teaches based on a control signal to turn on the display device being received from the display device, control the first power interface or the second power interface to supply the power to one of the first external source device and the second external source device based on information on a source device that provides a content before receiving the control signal to turn off the display device, (Fig. 11 and Fig. 12; See also  [0122]-[0123] “if a power off request has been received … the media player power off process 1100 determines 1102 media player status information from the media player … the media player status information can be considered state information of the media player….”; and
[0126] – [0127] “determines if a power on request has been made … media player status information is retrieved 1203 from persistent memory … The state information characterizes a state of the media player so that the media player can be returned to the same (or substantially the same) state it had when it was previously powered off.” Emphasis added. i.e. the last device providing content at power-off can be restored at power-on. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Jobs with the teaching of Tamashita as both references are directed to power saving in computer systems. Moreover, Jobs improves on Yamashita’s teaching of improving user convenience by delaying power saving mode during a device status indicating that a recording is in progress (Yamashita [0089] – [0091]) by teaching a technique which further saves device status information prior to a power saving mode so as to allow the user to resume the device state when power saving mode is exited, thus improving user convenience. (Jobs [0123] –[0124] and [0127] – [0129]). 
Regarding Claim 8,
 Yamashita teaches  further comprising:
a storage, (Fig. 3, element 64) 
wherein the processor is further configured to:
store usage pattern information including an operation state of the display device and an operation state of the first external source device in the storage by time intervals, and stop supplying the power to the first external source device based on the usage pattern information. ([0079] - [0080] “Therefore, in the operation example 2, there is set a standby time (Tofl) until the external apparatus is made to be in the power-off state by standby control. The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U. 
With regard to the standby time, in the operation example 2, it is prescribed that TlO<Toff<T20. Here, "Tl0" indicates an elapsed time from a time that the external apparatus for video display is switched to the HD DVD player 36 (elapsed time from a time that the STB 35 comes not to be used for video display). "T20" indicates an elapsed time from a time that the external apparatus for video display is switched to the STB 35 (elapsed time from a time that the HD DVD player 36 comes not to be used for video display).” Emphasis added;
See also [0055] “While the CPU 61 operates as various kinds of units (apparatus switching unit, activation control unit, standby control unit and the like) ….”
 i.e. the state of the components is monitored and compared to the threshold times – usage pattern giving the claim the  BRI – and the external device is turned off based on the information.) 
Claim(s) 12 and 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1 and 8. Specifically:
Claim(s) 12 correspond(s) to claim(s) 1;	and
Claim(s) 19 correspond(s) to claim(s) 8. Therefore claim(s) 12 and  19 is/are rejected under the same reasoning set forth above over Yamashita in view of Jobs
Claim(s) 6 and 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”) in further view of Ozaki, US 2005/0125829 Al, (‘Ozaki’).
Yamashita, Ozaki,  and Jobs were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 6,
 Yamashita teaches further comprising:
a first data interface configured to be connected to the first external source device; Fig. 2, element 23 connected to elements 35 and 14; See also  Fig. 3, elements 23; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”) 
and
 a second data interface configured to be connected to the second external source device, (Fig. 2, element 24 connected to elements 36 and 14; See also Fig. 3, elements 24; See also [0026] “The digital broadcast receiving apparatus 11 is a video display apparatus displaying video by the liquid crystal display device 14 as a display device displaying video, and displays video by using a video signal inputted from the STB 35 or the HD DVD player 36.”)
wherein the processor is further configured to:
… stop supplying the power to the first external source device and provide the second content to the display device.  ([0070] – [0072] “user U performs a selection operation S2 of selecting the second HDMI terminal 24 … digital broadcast receiving apparatus 11 performs an output r4 of a command ("Power On") to activate the power source for the HD DVD player 36  … 
Thus, the digital broadcast receiving apparatus 11 performs a selection r5 of making the HD DVD player 36 be the input source of the video signal … the digital broadcast receiving apparatus 11 performs an output r7 of a command ("Power Off") to make the power source be turned off and in a standby state for the STB 35 ….” Emphasis added.)
Yamashita in view of Jobs does not teach based on second content from the second external source device being received through the second data interface while the content received through the first data interface being provided to the display device,
Yamashita goes on to teach detecting user input for switching as between sources and controlling power accordingly ([0070] – [0072]). 
Ozaki teaches based on second content from the second external source device being received through the second data interface while the content received through the first data interface being provided to the display device ([0034] “priorities are set for each input terminal 9 in order to decide the preference among input signals from plural external devices 8, when the power of the plural external devices 8 is turned on. In this case, the first priority is set to the second input terminal, the second priority to the first input terminal and the third priority to the third input terminal.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Ozaki with the teaching of Yamashita as both references are directed to controlling power and inputs in computing systems. Moreover, Ozaki improves on Yamashita’s teaching of switching power modes based on a selected input ([0070] – [0072]) by teaching a technique which further allows for power modes to be controlled based on a predetermined input priority and an on/off pattern of the input signals ([0034] – [0041]) thus allowing for low power modes to be maintained and saving power in the system.
Claim(s) 17
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 6. Therefore claim(s) 17 is/are rejected under the same reasoning set forth above over Yamashita in view of Jobs in further view of Ozaki.	
Claim(s) 7 and 18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”) in further view of Dresti et al., US 2005/0162282 Al, (‘Dresti’).
Yamashita, Dresti, and Jobs were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 7,
 Yamashita in view of Jobs does not teach the electronic apparatus of claim 1, further comprising:
an infrared (IR) transmitter,
wherein the processor is further configured to:
based on the control signal to turn off the display device being received from the display device, control the IR transmitter to transmit a turn-off command to the first external source device and the second external source device, and based on the control signal to turn on the display device being received from the display device, control the IR transmitter to transmit a turn-on command to the one of the first external source device and the second external source device.  
Note, however, that Yamashita teaches switching power modes based on receiving user input via remote control. (Fig. 3, element 17 and 18; See also [0025]) 
Dresti teaches the electronic apparatus of claim 1, further comprising:
an infrared (IR) transmitter, (Fig. 14, element 68) 
wherein the processor is further configured to: (Fig. 14, element 66) 
based on the control signal to turn off the display device being received from the display device, control the IR transmitter to transmit a turn-off command to the first external source device and the second external source device, and based on the control signal to turn on the display device being received from the display device, control the IR transmitter to transmit a turn-on command to the one of the first external source device and the second external source device.  ([0073] “power strip 900 may also internally maintain the power status of the various appliances and use this status to perform smart command transmissions … remote control IO may transmit to the power strip 900 macro command sequences in their entirety. It would then be the responsibility of the power strip 900 to determine if, in response to a received macro command sequence, whether a command within the sequence should be executed in order to place the appliance( s) in their intended state(s).” Emphasis added;
See also [0057] “activation of the "All Off" key avoids the inadvertent placing of a home appliance in an unwanted "On" state. In this regard, activation of the "All Off" key causes the transmission of an explicit "Off" command, the transmission of a power toggle command, or no action….” Emphasis added. i.e. when the system requires a device to be turned off, it may transmit an off command to the device over IR.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Dresti with the teaching of Yamashita as both references are directed to controlling power in computing systems. Moreover, Dresti improves on Yamashita’s teaching of coordinating power modes in connected devices based on user commands (Yamashita [0064] – [0068]) by teaching a technique which further detects that the power states of connected devices are accurate so as to ensure that the correct power state is employed, thus saving power in the system. (Dresti [0049] – [0050]) 
Claim(s) 18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 7. Therefore claim(s) 18 is/are rejected under the same reasoning set forth above over Yamashita in view of Jobs in further view of Ozaki.
Claim(s) 11 and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”) in further view of  Owen et al., US 7,069,462 B2, (“Owen”).
Yamashita  and Jobs were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 11,
 Yamashita teaches wherein the processor is further configured to:
provide setting information … for setting a power supply time for the first external source device, ([0079] “The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U.”) and based on the setting information of the power supply time being received from the display device, stop supplying the power to the first external source device based on the received setting information. ([0079] – [0083] “in the operation example 2, there is set a standby time (Tofl) until the external apparatus is made to be in the power-off state by standby control. The standby time (Tofl) is set by the CPU 61 as a standby time setting unit, being set by the CPU 61 without the operation by the user U or being set in correspondence with the remote control operation by the user U … ”) 
Yamashita in view of Jobs does not teach provide setting information on a user interface screen on the display device for setting a power supply time for the first external source device
Owen teaches provide setting information on a user interface screen on the display device for setting a power supply time for the first external source device (Fig. 6. See also col. 4, ll. 11-32 “a screen view of a user interface 36 for selecting scheduling options for managed device 12 ….”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Owen with the teaching of Yamashita as both references are directed to controlling power in computing systems. Moreover, Owen improves on Yamashita’s teaching of providing a timer to delay when power modes may be shifted based on a user input (Yamashita [0080]) by teaching a technique further teaches allowing users to schedule power mode shifts based on user input (Owen col. 2, ll. 1-14) thus allowing power saving and device availability to be improved.
Claim(s) 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 11. Therefore claim(s) 20 is/are rejected under the same reasoning set forth above over Yamashita in view of Jobs in further view of Owen.
Claim(s) 9
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita, US 2008/0074411 Al, (“Yamashita”) in view of Jobs et al, US 2006/0155914 Al, (“Jobs”) in further view of Jiang et al., US 2015/0261231 Al, (“Jiang”). 
Regarding Claim 9,
 Yamashita in view of Jobs does not teach further comprising:
a power supply configured to provide the power; and
 a relay provided between the power supply and the first power interface,
wherein the processor is further configured to stop supplying the power to the first external source device by opening the relay between the power supply and the first power interface.  
As discussed above, Yamashita teaches that power to the components is varied on or off in response to the CPU. (Yamashita [0094]) 
Yamashita teaches a power supply configured to provide the power; ([0020] “and an activation control unit performing activation control of activating a power source of the external apparatus to make the external apparatus be in a viewing state” Emphasis added.) and 
Jiang teaches further comprising:
a relay provided between the power supply and the power interface, (Fig. 2, element 130 situated between element 114 and element “AC INPUT”) 
wherein the processor is further configured to stop supplying the power to the first external source device by opening the relay between the power supply and the first power interface.  
([0031] “CPU 116 monitors the power to the master outlets 112, and if the power to the master outlets is above the standby threshold level, then the CPU 116 provides a control signal to the relay driver 120 to close the relay 130 to provide power to the controlled outlets 114. If the CPU detects that the power to the master outlets has dropped below the standby threshold level, then the CPU disables the control signal to the relay driver to open the relay 130 to remove power from the controlled outlets ….”; See also Fig. 4) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jiang with the teaching of Yamashita as both references are directed to controlling power in computing systems. Moreover, Jiang improves on Yamashita’s teaching of controlling power based on the selected source input (Yamashita ([0070] – [0072]) by teaching a technique which further monitors for power consumption on a master device and varies power off for subordinate devices when power consumption falls below a threshold (Jiang [0031]) thus saving additional power in the system.
Response to Arguments
Applicant's arguments filed 11/23/2022 (“Remarks”) have been fully considered but they are not persuasive in part and persuasive in other part. 
Applicant chiefly argues that the cited art of record (Yamashita, Jobs, Dresti. and Owens) do not teach the subject matter of the amended claims 1 and 12. In particular, Applicant argues that Yamashita does not teach the recited decoding and providing decoded content to the lcd steps. (Remarks at p.3) 
Examiner respectfully disagrees. As discussed above, Yamashita teaches that the signals that are provided are at least translated from analog to digital after having been processed in a signal processor – decoded giving the claim the BRI – so as to be provided to Yamashita’s LCD and speaker elements. (Yamashita 0051] – [0052] and [0047]) 
Applicant also argues that “Yamashita does not describe whether power is supplied to the STB based on information about a source device among a plurality of devices that previously provided content.  Dresti fails to cure the deficiencies of Yamashita. Dresti describes a system where all  devices are turned on based on an ‘All-On’ command. However, Dresti provides no teaching or suggest regarding whether power is supplied to the STB based on information about a source device of a plurality of devices that previously provided content. “ Remarks at p. 4 
On this point, Examiner finds the argument persuasive. Hoever, upon further consideration, a new ground(s) of rejection is made in view of Yamashita in view of Jobs. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang et al., US 20080122987 A1, for its teaching of selectively displaying content based on priority of the device providing the content.;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187               

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187